UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-2269


GLENN HENDERSON,

                Plaintiff - Appellant,

          v.

DAVID LOAR MCKENZIE; SONY PICTURES ENTERTAINMENT; KIM RUSSO;
SCHMID & VOILES; KATHLEEN MCCOLGAN, Esq.; ROSEN & SABA, LLP;
JAMES ROSEN, Esq.; ADELA CARRASCO, Esq.,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cv-00029-FL)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn Henderson, Appellant Pro Se.    David Loar Mckenzie, SANDS
ANDERSON PC, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Glenn      Henderson       appeals        the    district    court’s      orders

imposing a pre-filing injunction and denying Henderson’s Fed. R.

Civ. P. 59(e) motion to alter or amend that order.                           We have

reviewed the record and conclude that the district court did not

abuse its discretion in imposing the pre-filing injunction.                        See

Cromer v. Kraft Foods N.A., Inc., 390 F.3d 812, 817-18 (4th Cir.

2004) (setting forth standard of review and four factors used to

evaluate propriety of a pre-filing injunction).                    Accordingly, we

affirm    for    the    reasons   stated       by    the   district   court.       See

Henderson v. Mckenzie, No. 5:14-cv-00029-FL (E.D.N.C. Oct. 2 &

Oct. 29, 2014).           We dispense with oral argument because the

facts    and    legal   contentions       are    adequately      presented    in   the

materials      before    this   court     and    argument     would   not    aid   the

decisional process.



                                                                             AFFIRMED




                                           2